Chief Justice Frye
dissenting.
I respectfully dissent from the majority decision. Assuming, as the majority so painstakingly asserts, that the Attorney General does not have standing to appeal the award of attorneys’ fees in this case; that this Court does not have authority to grant certiorari; and that this Court cannot review the trial court’s decision under Rule 2; I would, nevertheless, review the trial court’s decision in the exercise of this Court’s inherent supervisory authority over the trial courts.
The majority, citing In re Brownlee, 301 N.C. 532, 548, 272 S.E.2d 861, 870-71 (1981), recognizes “that this Court has exercised its constitutional supervisory powers over inferior courts by allowing applications for review by nonparties under certain ‘exceptional’ circumstances.” Bailey v. State, 353 N.C. 142, 158 n.2, 540 S.E.2d 313, 323 n.2. (2000) (Bailey V).
This case, in my opinion, meets the exceptionality circumstance. First, it involves a trial court’s discretion in setting attorneys’ fees in a class action involving some 200,000 plaintiffs who have settled a tax claim against the State of North Carolina. Second, the attorney general appeared in the trial court on the question of whether the attorneys’ fees were excessive, and was heard by the trial court. Third, as the majority notes, this case has been appealed to this Court five times. The first time, in a split decision, this Court held that plaintiffs *159could not proceed because they had not complied with mandatory statutory requirements. State v. Bailey, 330 N.C. 227, 412 S.E.2d 295 (1991) (Bailey I). The second time this Court, in a split decision, held that plaintiffs did not have to comply with the statutory requirements. Bailey v. State, 348 N.C. 130, 500 S.E.2d 54 (1998) (Bailey II). The third time, this Court decided an issue which arose out of a legislative settlement of the case. Bailey v. State, 351 N.C. 440, 526 S.E.2d 657 (2000) (Bailey III). The fourth time, this Court settled a dispute as to who could be a member of the class, Bailey v. State, 352 N.C. 127, 529 S.E.2d 448 (2000) (Bailey IV). Now, in Bailey V, the question is whether the substantial attorneys’ fees actually awarded by the trial court in this class action involving refund of taxes were reasonable or excessive. Bailey V, 353 N.C. 142, 540 S.E.2d 313.
This case is clearly a matter of public interest. The trial judge, recognizing this, allowed the attorney general to participate and be heard. The highest Court of the State should do likewise.
I have thoroughly reviewed the trial court’s order which makes findings of fact, draws conclusions of law and sets, under all the circumstances, a reasonable attorney’s fee. The trial judge did not abuse his discretion, especially in light of the fact that the General Assembly itself provided authority for a fee in excess of that awarded by the trial court.
I vote to affirm the trial court.
Justice Freeman joins in this dissenting opinion.